DETAILED ACTION

Claims status
In response to the application/amendment filed on 02/10/2021, claims 1, 3, 5-6, 8-9, 11, 17, 19, 21-22, and 24-25 are currently pending for the examination. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Amendment 
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Examiner's Amendments to Claims 1, 3, 5-6, 8-9, 11, 17, 19, 21-22, and 24-25 were authorized by Applicant’s Representative, Daniel Drexler, Reg. No. 47,535, during the examiner-initiated interview conducted on 02/24/2021. Authorization for this examiner's amendment was given in a telephone interview with the Applicant’s Representative on 02/24/2021.

The application has been amended as follows:
3. (Currently Amended) The method as claimed in claim [2] 1, wherein the BIER information further comprises one or more of: a Sub-domain Identifier (Sub-domain-id), a Set Identifier (SI), a Bit String Length (BSL), a Topology Identifier (Topology-id), an encapsulation manner, algorithm information, a Multiprotocol Label Switching (MPLS) label, and tunnel encapsulation information.

11. (Currently Amended) The device as claimed in claim [10] 9, wherein the BIER information further comprises one or more of: a Sub-domain Identifier (Sub-domain-id), a Set Identifier (SI), a Bit String Length (BSL), a Topology Identifier (Topology-id), an encapsulation manner, algorithm information, a Multiprotocol Label Switching (MPLS) label, and tunnel encapsulation information.

19. (Currently Amended) The node as claimed in claim [18] 17, wherein the BIER information further comprises one or more of: a Sub-domain Identifier (Sub-domain-id), a Set Identifier (SI), a Bit String Length (BSL), a Topology Identifier (Topology-id), an encapsulation manner, algorithm information, a Multiprotocol Label Switching (MPLS) label, and tunnel encapsulation information.

Allowable Subject Matter
After conducting a complete search and consideration, claims 1, 3, 5-6, 8-9, 11, 17, 19, 21-22, and 24-25 are found to be allowable. Claims 1, 3, 5-6, 8-9, 11, 17, 19, 21-22, and 24-25 are considered allowable since no prior art reference alone or combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including: 
“A method for message transmission, comprising: receiving Bit Indexed Explicit Replication (BIER) information which is sent by other nodes except a first node in a distance-vector routing protocol (Babel) network in a Babel protocol extension manner, wherein the BIER information is used for acquiring a BIER forwarding entry and comprises at least one of Bit Forwarding Router Identifier (BFR-id) information of a node and BFR-Prefix information of the node, the BIER information further comprises algorithm information, and the Babel protocol extension manner comprises at least one of a Type Length Value (TLV) manner and a sub-TLV manner; acquiring the BIER forwarding entry according to the BIER information, wherein acquiring the BIER forwarding entry according to the BIER information comprises: acquiring the BIER forwarding entry according to the BIER information and either of a default distance-vector routing algorithm and a Shortest Path First (SPF) algorithm; and sending a message encapsulated in a BIER manner to said other nodes according to the BIER forwarding entry.” in combination with other claim limitations as specified in claims 1, 3, 5-6, 8-9, 11, 17, 19, 21-22, and 24-25.
With respect to claim 1, the closest prior art Wijnands discloses a method for message transmission, comprising: 
receiving Bit Indexed Explicit Replication (BIER) information (See Fig. 2; performing bit indexed explicit replication (BIER) and One method involves receiving a packet at a node; See Abstract and Col. 6, Lines 14-25 and 37-47) which is sent by other nodes except a first node (See Fig. 2: either one of BIER nodes or Customer Edge nodes could be a first node as well as other nodes. For instance, BIER nodes A-F of figure 2 can be a first node or other multiple nodes for providing BIER information ; Col. 6, Lines 14-25) in a distance-vector routing protocol (Babel) network (See Fig. 2: Babel network 200;  Col. 6, Lines 25-35) in a Babel protocol extension manner (See Fig. 6: the BIER-enable node to receive multicast data packet, i.e., BIER information, with bit mask, and examine the packet header, flag, label or other information, i.e., extensive manner protocol under the BRI; Col. 17, Lines 20-30) , wherein the BIER information is used for acquiring a BIER forwarding entry (See Fig. 6: at steps 608-612, determining whether the multicast BIER data packet includes bit mask or not, and selects an entry in the BIER enabled node’s BFR, i.e., acquiring BIER forwarding information or entry; Col. 17, Lines 35-5), and the Babel protocol extension manner comprises a Type Length Value (TLV) manner (See Table 1 on Col. 8: each BIER-enabled node in the BIER network uses the advertised BPs and router identifiers of the other BIER-enabled nodes to generate one or more bit routing tables (BRTs) and bit forwarding tables (BFTs). A bit routing table (see Table 1 below) is a table that stores BP-to-router identifier mappings, e.g., as learned via the IGP. Each BIER-enabled node receives BP-to-router identifier mappings and stores them in a BRT. See Table Bit Routing Table. Applying under the BRI, both the bit values and router identifiers used in the BIER network could be analyzed as TLV or Sub-TLV manner. See Col. 8, Lines 35-50.); acquiring the BIER forwarding entry according to the BIER information (See Fig. 6: at steps 608-612, selecting an entry in the BIER enabled node’s BFR, i.e., acquiring BIER forwarding information or entry; Col. 17, Lines 35-52); and sending a message encapsulated in a BIER manner to said other nodes according to the BIER forwarding entry (See Fig. 6: at step 614-618: forwarding the BIER data packet based on the BFT entry; Col. 17, Lines 50-62).
Ngai further teaches using routing data packet of larger distances. (See Fig. 9: Abstract, and ¶. [0025-0027]).
Neither Wijnands nor Ngai nor in combination teaches “wherein acquiring the BIER forwarding entry according to the BIER information comprises: acquiring the BIER forwarding entry according to the BIER information and either of a default distance-vector routing algorithm and a Shortest Path First (SPF) algorithm; and sending a message encapsulated in a BIER manner to said other nodes according to the BIER forwarding entry." In accordance with the Examiner’s best judgement, the best prior arts found during prosecution with respect to independent claims 1, 3, 5-6, 8-9, 11, 17, 19, 21-22, and 24-25 fail to, either singularly or in combination, to anticipate or render the claim features obvious, particularly the combination of features of the independent claims. The references used, fail to singularly or in combination, to anticipate and render obvious the inventive concept identified by the specific claim features of the inventive concept claims. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAI AUNG whose telephone number is (571)272-3507.  The examiner can normally be reached on Monday-Friday, Alt Fridays, 7:30 AM- 5:00 PM (EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAI AUNG/            Primary Examiner, Art Unit 2416